DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name CATAPAL C1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a compound comprised in the claimed alumna additive and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0306691 to Sosa et al., (hereinafter “Sosa”_.
Sosa discloses A polystyrene (PS) composition for making an extruded foam, the PS composition comprising: a dried PS/alumina compound comprising a PS and an alumina additive; and a blowing agent.
See illustrative examples. 

Sosa expressly discloses pre-treatment of alumina (CAPTAPAL C1) with heat to remove all water from it. [0058]
Followed by pretreatment, the alumna was blended with polystyrene and blowing agent. Although water was sued a blowing agent absorbed by alumna in illustrative examples, Sosa further expressly discloses that other liquid blowing agent may be used in place of water.  See, for example, [0042] disclosing butane or pentane as suitable blowing agents in place of water.
Since polystyrene (PS) and  organic liquids such as pentane or dioctylphthalate (expressly mentioned in [0042] as suitable foaming agents to be used instead of water) have minimal water absorption properties, it is reasonable believed that such mixtures (of the disclosed blowing agent, PS and pre-treated CATAPAL C1) would inherently exhibit the claimed water content as measured by Coulometer.  The bureden is shifted to the applicants to provide factual evidence to the contrary.
The compositions contain the alumna compound in the amounts corresponding to the claimed.  See, for example, [0040], illustrative examples.
The polystyrene disclosed by Sosa as suitable for its invention include high impact polystyrene (HIPS), PS copolymers, [0021], or copolymers with various monomers, such as acrylonitrile, [0023] or HEMA, [0033].
The PS used in illustrative exampled of Sosa are high molecular weight crystal PS with, for example,  MFR of 1.6 for 585 PS of Total Petrochemiclals. 
Sosa discloses carbon dioxide as the prime blowing agent.  As per, for example, US Patent 9,914,814 Table 4, CO2 solubility in PS fully correspond to the claimed solubility of the blowing agent of greater than or equal to about 7 weight percent.
The Sosa reference further discloses that HFC or HCFC may be used in place of Carbon dioxide [0044].   Using the disclosed foaming agents in combination would have been obvious as using a combination of expressly disclosed functional equivalents.
The Sosa reference further disclosed low density polystyrene (PS) foams produced via extrusion of the PS composition using carbon dioxide as the blowing agent.
Sosa does not address the difference in the blowing agent concentration in the foams of his invention with that of an otherwise similar low density PS foam produced via extrusion of a PS composition that does not contain the dried PS/alumina compound.
However, since the foams of Sosa are obtained with the dried alumina compound and contains low water content, it is reasonable believed that the foams of Sosa, when using  certain blowing agents in place of water (as discussed above) are expected to exhibit the claimed properties. 
The foams disclosed by Sosa are produced by the process that does not include a step of removing moisture from the PS/alumina compound to form a dried PS/alumina compound, but discloses removing the moisture from amumina compound.  However, as discussed above, PC and organic blosing agent are expected to contain minimal moisture amounts, theus the compositions containing PC, dried alumina and the blowing agent are expected to contain very little moisture, and the foaming process of such compositions is expected to result in foams substantially similar to the foams obtained via the claimed process and exhibit properties similar to the foams obtained via the claimed process. 
The burden is shifted to the applicants to provide factual evidence to the contrary/ 

The invention as claimed, therefore, is fully within the purview of the Sosa reference and choosing specific compounds from the lists of expressly disclosed suitable compounds with reasonable expectation to obtain adequate results. 
Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0306691 to Sosa et al., (hereinafter “Sosa” in combination with US Patent 5776389 to Chaudhary, (hereinafter “Chaudhary”).
The disclosure of Sosa is discussed above.
While expressly disclosing various additives that may be incorporated in the compositions of its invention, Sosa does not disclose the specifically claims additives as per claim 7.
However, such additives, for example,  glycerol monostearate (GMS), glycerol tri-stearate (GTS), is a well known additive for extruded polystyrene foam compositions with a function of cell size enhancer when used in the amounts corresponding to the claimed.  See the entire Chaudhary document. 
Thus, adding the claimed additives to the compositions of  Sosa would have been obvious to obtain foams with the desired properties consistent with the addition of the functional compound as per disclosure of Chaudhary.
Allowable Subject Matter
Claims 12-14 are allowed.
While, as discussed above, the prior art of record fairly suggests  the extruded foams obtained using dried alumina compounds, and, thus PS/alumina compositions with reduced moisture content, the prior art does not teach or fairly suggests a process for producing a low density polystyrene (PS) foam, the method comprising: forming a polystyrene (PS)/alumina compound comprising a PS and an alumina additive; removing moisture from the PS/alumina compound to form a dried PS/alumina compound, wherein the dried PS/alumina compound has a moisture content, measured by a Coulometer, that is less than or equal to about 0.05 weight percent (wt%); blending the dried PS/alumina compound, a blowing agent, and optionally one or more additional additives to form a foamable mixture; and producing a foam by extruding the foamable mixture through a die and into a region of reduced pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2011/11106, WO 2015/116548, US PGPub  2012/0025126, US Patent 5,776,389  all disclose PS based extruded foams that are obtained from PC  compositions containing various forms of alumina compounds.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

ISZ